UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4645



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOE LOUIS HAMPTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:04-cr-00118)


Submitted:   November 15, 2006         Decided:     November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marshall A. Swann, Charlotte, North Carolina, for Appellant. Kevin
Zolot, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joe    Louis   Hampton    pled    guilty,   pursuant   to   a   plea

agreement, to one count of conspiracy to possess with intent to

distribute cocaine and cocaine base, in violation of 21 U.S.C.

§ 846 (2000); one count of using and carrying a firearm during and

in relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c) (2000); and one count of possession of a firearm after

having been convicted of a crime punishable by more than one year

of imprisonment in violation of 18 U.S.C. § 922(g) (2000).                  The

district court determined that Hampton qualified for sentencing as

a career offender, and his Guideline1 range was 262 to 327 months.

The Government moved for a departure based on Hampton’s substantial

assistance,      and   recommended    a     sentence   of   240   months    of

imprisonment.     The district court granted the motion for departure

and sentenced Hampton to a total of 240 months of imprisonment.             On

appeal, counsel filed an Anders2 brief, in which he states that

there are no meritorious issues for appeal, but questions whether

the Government breached the plea agreement by failing to recommend

a greater departure from the Guideline range.           Hampton was advised

of his right to file a pro se supplemental brief, but has not filed

a brief.   We affirm.




     1
      U.S. Sentencing Guidelines Manual (2005).
     2
      Anders v. California, 386 U.S. 738 (1967).

                                     - 2 -
           Hampton did not assert at sentencing that the Government

breached the plea agreement, and he must therefore demonstrate

plain error before he can obtain any relief on this claim.                See

United States v. Fant, 974 F.2d 559, 562 (4th Cir. 1992) (applying

plain error analysis in context of breach of plea agreement).              In

order to do so, Hampton must establish the breach was “‘so obvious

and substantial that failure to notice and correct it affect[ed]

the fairness, integrity or public reputation of the judicial

proceedings.’” United States v. McQueen, 108 F.3d 64, 66 (4th Cir.

1997) (quoting Fant, 974 F.2d at 565).             Our review of the plea

agreement and the transcripts of the plea and sentencing hearings

leads us to conclude that the Government did not breach the plea

agreement, and Hampton is therefore not entitled to relief on this

claim.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Hampton’s conviction and sentence.

This court requires that counsel inform Hampton, in writing, of the

right to petition the Supreme Court of the United States for

further review.    If Hampton requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Hampton.      We dispense with oral argument because the


                                    - 3 -
facts   and   legal    contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 4 -